             6:21-cr-00149-JWD Document 39 Filed in ED/OK on 05/28/21 Page 1 of 1




                                       CHAMBERS MINUTE SHEET


E.D.O.K. CRIMINAL CASE NO. CR-21-00149–JWD                                                DATE May 28, 2021

UNITED STATES OF AMERICA                             -v-      SHELLEY DUNCAN

COMMENCED           1:00 p.m.         ENDED       1:10 p.m.            TOTAL TIME 10 minutes

PROCEEDINGS Telephonic Chambers Status Conference

JUDGE JODI W. DISHMAN                DEPUTY KIRA THOMAS                  REPORTER         N/A

PLF’S. COUNSEL Julie Mazur, AUSA

DFT’S. COUNSEL Rebecca Aitchison, FPD

Status conference held. Counsel for both parties appear telephonically as noted above. Status of discovery and
scheduling order deadlines and requirements discussed.

Counsel for the government indicates that discovery has been sent to opposing counsel. Counsel for the parties
are directed to confer and ensure that discovery is received by Tuesday, June 1, 2021. The government
indicates that it is in the process of requesting additional documents and acknowledges its continuing discovery
obligation. The joint status report deadline [Doc. No. 36, Paragraph 1] is deemed satisfied.

The Court notes General Order 21-10 with counsel.

The Court reviews with counsel expectations for any Motion to Continue. Any such motion must follow EDOK
LCrR 12.1 and be specific to the needs of this case, state whether the motion is joint, opposed, or unopposed,
and be accompanied by a waiver of speedy trial by Ms. Duncan. The Court does not anticipate granting
incremental or repeated continuances. Counsel is reminded that any request for continuance should be filed as
soon as possible but at least 48 hours before the current motion deadline of Monday, June 7, 2021.
